UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7010



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE NACACIO AMU,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    James C. Cacheris,
Senior District Judge. (CR-97-40; CA-03-601)


Submitted:   September 9, 2004         Decided:   September 16, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Nacacio Amu, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jose Nacacio Amu seeks to appeal the district court’s

order denying his motion for reconsideration of the denial of his

motion to amend his pending 28 U.S.C. § 2255 (2000) motion.             This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).            The order Amu seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.      Accordingly, we deny Amu’s motion to proceed in

forma pauperis, and we dismiss the appeal for lack of jurisdiction.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED




                                  - 2 -